DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the nose region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected as being an exact duplicate of previous claim 6.
Claims 2-6 and 8-21 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 9, 10, 14, 15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda (GB 2 003 801; applicant cited).
Regarding Claim 1, Honda discloses a vehicle comprised of a passenger compartment (see Fig. 1); an airflow deflector 43, 53 positioned on the top surface of the nose region (top of hood/bonnet), the airflow deflector comprising a first panel (see Fig. 3 at numeral 42) projecting from the top surface of the nose region; and a second panel (see Fig. 3 at numeral 43) coupled to the first panel, the second panel being spaced from the first panel to form a channel between the first and second panels, the channel having an inlet 44, 54 facing towards the top surface of the nose region so that a rearwardly moving airflow incident on the first panel is directed towards the channel inlet (see Fig. 3) and an outlet 45, 55 facing away from the top surface of the nose region so that air flowing through the outlet is directed in an upwards direction, the upwards airflow I causing disruption to a rearward airflow J moving towards the passenger compartment.
Regarding Claim 5, the channel has a minimum width at the outlet 45, 55 and the inlet 44, 54 is greater than the minimum.
Regarding Claims 6 and 7, the channel has a reduced width between the inlet 44 and the midpoint (see Fig. 3).
Regarding Claim 9, the channel is curved along the length (see Fig. 3).
Regarding Claim 10, the inlet of the channel is oriented forward.
Regarding Claim 14, the second panel is spaced from the top surface of the nose (hood).
Regarding Claim 15, the second panel is connected to the hood via the first panel (see Fig. 3).
Regarding Claim 17, a curved surface of the first panel (see Fig. 3) faces the channel.
Regarding Claim 19, the deflector includes vanes (sidewalls) connecting the panels.


Allowable Subject Matter
Claims 2-4, 8, 11-13, 18, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612